Citation Nr: 1421972	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  12-06 226	)	DATE
	)
	)


THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in the Board of Veterans' Appeals decision of February 26, 2007, which denied service connection for a low back disability.

2. Whether there was CUE in the Board of Veterans' Appeals decision of February 2, 2012, which denied service connection for a low back disability.


ATTORNEY FOR THE BOARD

M. Purdum, Counsel









INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968. 

This matter comes before the Board of Veterans' Appeals (Board) as an original action on a motion received in February 2013 in which the Veteran alleges CUE in February 26, 2007, and February 2, 2012, Board decisions which denied service connection for a low back disability. 

The Veteran appealed the Board's February 26, 2007, decision to the United States Court of Appeals for Veterans Claims (Court). By an October 2008 Memorandum Decision, the Board's February 26, 2007, decision was vacated. The Board denied service connection for a low back disability again in a February 2, 2012, decision. 


FINDINGS OF FACT

1. The February 26, 2007, Board decision which denied service connection for a low back disability was vacated by the Court, and there is no longer a case or controversy as to the issue of whether there was CUE in that decision.

2. The Veteran, as the moving party, has failed to adequately allege CUE in the February 2, 2012, Board decision which denied service connection for a low back disability.


CONCLUSIONS OF LAW

1. The Board lacks jurisdiction over the issue of whether there was CUE in the Board decision of February 26, 2007, which denied service connection for a low back disability. 38 U.S.C.A. §§ 7105, 7111 (West 2002); 38 C.F.R. §§ 3.105(a), 20.202, 20.204, 20.1400, 20.1404 (2013).

2. The motion alleging CUE in the Board's February 2, 2012, decision which denied service connection for a low back disability lacks legal merit. 38 U.S.C.A.    §§ 7105, 7111 (West 2002); 38 C.F.R. §§ 3.105(a), 20.202, 20.204, 20.1400, 20.1404 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013), provides, among other things, for notice and assistance to claimants under certain circumstances. When the law and not the evidence are dispositive of the claim, the VCAA is not applicable. Mason v. Principi, 16 Vet. App. 129, 132 (2002). In this case, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). For these reasons, the Board concludes that no further notification or development of evidence is required.

CUE

Previous determinations which are final and binding will be accepted as correct in the absence of CUE. Where evidence establishes such error, the prior decision will be reversed or amended. For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision. 38 C.F.R. § 3.105(a).

All final Board decisions are subject to revision on the basis of CUE except for decisions on issues that have been appealed to and decided by a court of competent jurisdiction, and decisions on issues that have been subsequently decided by a court of competent jurisdiction. See 38 C.F.R. § 20.1400(b). In Disabled American Veterans (DAV) v. Gober, 234 F.3d 682, 693 (Fed. Cir. 2000), the Court reasoned that where it affirms a determination by the Board on a particular issue, the Board's decision is replaced by the decision of the Court on that issue and, thus, there is no longer a decision by the Board subject to revision. See also May v. Nicholson, 19 Vet. App. 310 (2005).

A motion for revision of a decision based on CUE must be in writing and must be signed by the moving party or that party's representative. A request for revision of a Board decision based on CUE may be instituted by the Board on its own motion or upon request of the claimant. 38 U.S.C.A. § 7111(c); 38 C.F.R. § 20.1400(a). The motion must include the name of the veteran; the name of the moving party if other than the veteran; the applicable VA file number; and the date of the Board decision to which the motion relates. Motions that fail to comply with these requirements shall be dismissed without prejudice. 38 C.F.R. § 20.1404(a).

CUE is a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error. Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993). In order to find CUE it must be determined (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different. Grover v. West, 12 Vet. App. 109, 112 (1999) (citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14   (1992) (en banc)).

In the present appeal, subsequent to the Board's February 2, 2012 decision which denied service connection for a low back disability, the Veteran submitted a number of statements regarding his continued assertions as to his entitlement to service connection for a low back disability. The Board, in a June 2012 letter, informed the Veteran that after review of his statements, dated from February 6, 2012, to May 10, 2012, it remained unclear if he intended to assert CUE in a prior Board decision. The Board informed the Veteran that his statement of February 13, 2012, included language that could be construed as a claim of CUE in a prior Board decision. The Board advised the Veteran that if such were his intention, he should follow the attached instructions and reminded him that specificity as to the Board decision in which he asserted CUE was required. In a statement received later in June 2012, the Veteran provided recitation of prior correspondence and mentioned the February 26, 2007, Board decision. The Board thus considered his statement as a claim alleging CUE in the February 26, 2007, Board decision which denied service connection for a low back disability, and sent the Veteran an August 2012 letter informing him of such.

To the extent that the Veteran alleges CUE in the February 26, 2007, Board decision which denied service connection for a low back disability, such a decision, as discussed above was vacated by the Court. There is, in essence, no Board decision dated on February 26, 2007, in which to find CUE. 38 C.F.R.                      § 20.1400(b); DAV, 234 F.3d 682, at 693; May, 19 Vet. App. 310.

The Board has also considered if any of the Veteran's statements may serve as a motion to allege CUE in the February 2, 2012, Board decision which denied service connection for a low back disability. However, such a motion, from even the broadest reading of the Veteran's statements, if indeed intended, does not comply with the pertinent regulatory requirements, specifically, the date of the Board decision to which the motion relates, and shall be dismissed without prejudice. 38 C.F.R. § 20.1404(a).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. There remain no allegations of errors of fact or law for appellate consideration as to whether there was CUE in either the Board decision of February 26, 2007, or the Board decision of February 2, 2012, both denying service connection for a low back disability. Thus, the Board does not have jurisdiction to review these issues, and they must therefore be dismissed, without prejudice. 38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The motion to revise the February 26, 2007, Board decision which denied service connection for a low back disability, on the basis of CUE, is dismissed.

The motion to revise the February 2, 2012, Board decision which denied service connection for a low back disability, on the basis of CUE, is dismissed.



                       ____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



